
	
		II
		111th CONGRESS
		1st Session
		S. 1048
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mrs. Gillibrand, and Mr.
			 Reed) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to extend the food labeling requirements of the Nutrition Labeling
		  and Education Act of 1990 to enable customers to make informed choices about
		  the nutritional content of standard menu items in large chain
		  restaurants.
	
	
		1.Short titleThis Act may be cited as the
			 Howard M. Metzenbaum Menu Education
			 and Labeling Act or the Howard M. Metzenbaum MEAL
			 Act.
		2.FindingsCongress finds that—
			(1)research continues to reveal that—
				(A)there is a strong link between diet and
			 health; and
				(B)diet-related diseases start early in
			 life;
				(2)(A)increased caloric intake is a key factor
			 contributing to the alarming increase in obesity in the United States;
				(B)Americans’ average calorie intake increased
			 by approximately 200 calories per day between 1977 and 1996, with restaurant
			 and fast food accounting for the fastest growing source of those
			 calories;
				(C)according to the Centers for Disease
			 Control and Prevention, 2/3 of American adults is
			 overweight or obese, and an estimated 34 percent of children and adolescents
			 aged 2 to 19 is overweight or obese;
				(D)obesity increases the risk of diabetes,
			 heart disease, stroke, several types of cancer, and other health problems;
			 and
				(E)the annual cost of obesity to families,
			 businesses, and governments in the United States is $123,000,000,000, half of
			 which is paid through Medicare and Medicaid;
				(3)over the past 2 decades, there has been a
			 significant increase in the number of meals prepared or eaten outside the home,
			 with an estimated 1/3 of calories and almost half of total
			 food dollars being spent on food purchased from or eaten at restaurants and
			 other food-service establishments;
			(4)studies link eating outside the home with
			 obesity and higher caloric intakes, and children eat almost twice as many
			 calories when they eat a meal at a restaurant compared to a meal they eat at
			 home;
			(5)(A)excess saturated fat intake is a major risk
			 factor for heart disease, which is the leading cause of death in the United
			 States; and
				(B)heart disease is a leading cause of
			 disability among working adults and its impact on the United States economy is
			 significant, estimated in 2008 to total $156,400,000,000 in healthcare
			 expenditures and lost productivity;
				(6)(A)increased sodium intake is associated with
			 increased risk of high blood pressure, or hypertension, a condition that can
			 lead to cardiovascular disease, especially stroke; and
				(B)the proportion of adults with high blood
			 pressure is 45 percent at age 50, 60 percent at age 60, and more than 70
			 percent at age 70;
				(7)the Nutrition Labeling and Education Act of
			 1990 (Public
			 Law 101–535) requires food manufacturers to provide nutrition
			 information on almost all packaged foods; however, restaurant foods are exempt
			 from those requirements unless a nutrient content or health claim is made for a
			 menu item;
			(8)(A)about 75 percent of adults reports using
			 food labels on packaged foods, which is associated with eating more healthful
			 diets, and approximately half of adults reports that the nutrition information
			 on food labels has caused them to change their minds about buying a food
			 product; and
				(B)studies have shown that the provision of
			 nutrition information for away-from-home foods has a positive influence on food
			 purchase decisions;
				(9)an important benefit of mandatory nutrition
			 labeling on packaged foods has been the reformulation of existing products and
			 the introduction of new, nutritionally-improved products, such as trans fat
			 labeling on packaged food that led many packaged food companies to reformulate
			 their products to remove trans fat;
			(10)(A)because people have a right to information,
			 companies are required to provide information regarding the fuel-efficiency of
			 automobiles, what clothes are made of, care instructions for clothing, and
			 energy and water consumption of certain home appliances; and
				(B)people need nutritional information to
			 manage their weight and reduce the risk of, or manage, heart disease, diabetes,
			 and high blood pressure, which are leading causes of death, disability, and
			 high health care costs;
				(11)(A)it is difficult for consumers to exercise
			 personal responsibility and limit their intake of calories at restaurants,
			 given the limited availability of nutrition information at the point of
			 ordering in restaurants;
				(B)standard portion sizes in fast food and
			 chain restaurants have grown since the 1970s; and
				(C)several studies show that people are unable
			 to identify from among popular fast food and other chain restaurant menu items
			 those items with the fewest, and those items with the most, calories;
				(12)the Food and Drug Administration, Surgeon
			 General, Department of Health and Human Services, National Cancer Institute,
			 Institute of Medicine of the National Academies, American Diabetes Association,
			 American Heart Association, and American Medical Association recommend that
			 there be increased availability of nutrition information for foods eaten and
			 prepared away from home; and
			(13)menu labeling policies have been introduced
			 in more than 30 States and localities, and menu labeling policies have passed
			 in California; New York City; Multnomah County (Portland), Oregon; King County
			 (Seattle), Washington; and Philadelphia, Pennsylvania.
			3.Nutrition labeling of standard menu items
			 at Chain Restaurants and of articles of food sold from vending
			 machines
			(a)Labeling requirementsSection 403(q)(5) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 343(q)(5)) is amended by adding at the end the
			 following:
				
					(H)Restaurants, retail food establishments,
				and vending machines
						(i)General requirements for restaurants and
				similar retail food establishmentsExcept for food described in subclause
				(vii), in the case of food that is a menu item that is served, processed, or
				prepared in a restaurant or similar retail food establishment that is part of a
				chain with 20 or more locations doing business under the same name (regardless
				of the type of ownership of the locations) and offering for sale substantially
				the same menu items the restaurant or establishment shall disclose the
				information described in subclauses (ii) and (iii).
						(ii)Information required to be disclosed by
				restaurants and retail food establishmentsExcept as provided in subclause (vii), the
				restaurant or similar retail food establishment shall disclose in a clear and
				conspicuous manner—
							(I)(aa)in a statement adjacent to the name of the
				standard menu item, so as to be clearly associated with the standard menu item,
				on any menu listing the item for sale—
									(AA)the number of calories;
									(BB)grams of saturated fat plus trans
				fat;
									(CC)grams of carbohydrate; and
									(DD)milligrams of sodium,
									per standard menu item, as usually prepared and offered
				for sale; and(bb)information, specified by the Secretary by
				regulation, provided in a prominent location on the menu and designed to enable
				the public to understand, in the context of a total daily diet, the
				significance of the nutrition information that is provided, such as recommended
				daily limits for calories, saturated fat, and sodium;
								(II)in a statement adjacent to the name of the
				standard menu item, so as to be clearly associated with the standard menu item,
				on any menu board, including a drive-through menu board or other sign listing
				the item for sale—
								(aa)the number of calories contained in the
				menu item, as usually prepared and offered for sale;
								(bb)notification that the information required
				by subitem (aa) of item (I) is available in writing at the point of ordering;
				and
								(cc)information, specified by the Secretary by
				regulation and posted prominently on the menu board, designed to enable the
				public to understand, in the context of a total daily diet, the significance of
				the nutrition information that is provided.
								(iii)Self-service food and food on
				displayIn the case of food
				sold at a salad bar, buffet line, cafeteria line, or similar self-service
				facility, and for self-service beverages or food that is on display and that is
				visible to customers, a restaurant or similar retail food establishment shall
				place adjacent to each food offered a sign that lists calories per displayed
				food item or per serving.
						(iv)Nutrition analysisFor the purposes of this clause, a
				restaurant or similar retail food establishment shall obtain the nutrient
				analysis required by this clause using analytic methods and express nutrient
				content in a manner consistent with this Act.
						(v)Menu variability and combination
				mealsThe Secretary shall
				establish by regulation standards for labeling menu items that come in
				different flavors, varieties, or combinations, but which are listed as a single
				menu item, such as soft drinks, ice cream, pizza, doughnuts, or children's
				combination meals.
						(vi)Additional informationIf the Secretary determines that a nutrient
				other than those for which a statement is required under subclause (ii)(I)
				should be included in labeling of menu items for the purpose of providing
				information to assist consumers in maintaining healthy dietary practices, the
				Secretary may promulgate regulations requiring that such information be
				included in labeling at restaurants and similar retail food
				establishments.
						(vii)Nonapplicability to certain
				foodSubclauses (i)–(vi) do
				not apply to—
							(I)items that are not listed on a menu or menu
				board (such as condiments and other items placed on the table or counter for
				general use); or
							(II)daily specials, temporary menu items
				appearing on the menu for less than 30 days, or custom orders.
							(viii)Vending machines
							(I)In generalIn the case of an article of food sold from
				a vending machine that—
								(aa)does not permit a prospective purchaser to
				examine the Nutrition Facts Panel before purchasing the article or does not
				otherwise provide visible nutrition information at the point of purchase;
				and
								(bb)is operated by a person who is engaged in
				the business of owning or operating 20 or more vending machines,
								the vending machine operator shall
				provide a sign in close proximity to each article of food or the selection
				button that includes a clear and conspicuous statement disclosing the number of
				calories contained in the article.(ix)Voluntary provision of nutrition
				information; state regulation of nutrition information for restaurant food and
				food sold from vending machines
							(I)Additional informationNothing in this clause precludes a
				restaurant or similar retail food establishment or a vending machine operator
				from providing additional nutrition information, voluntarily, if the
				information complies with the nutrition labeling requirements under this
				Act.
							(II)Other food establishments and vending
				machine operatorsNothing in
				this clause precludes a restaurant or similar retail food establishment or a
				vending machine operator that is not required to disclose nutrition information
				under this clause from providing nutrition information voluntarily, if the
				information complies with the nutrition labeling requirements under this
				subparagraph.
							(III)State or local requirementsNothing in this clause precludes a State or
				political subdivision of a State from requiring that a restaurant or similar
				retail food establishment or a vending machine operator, including a restaurant
				or similar retail food establishment or vending machine operator that is not
				required to disclose nutrition information under this clause, provide nutrition
				information in addition to that required under this clause.
							(x)Regulations
							(I)Proposed regulationNot later than 1 year after the date of
				enactment of this clause, the Secretary shall promulgate proposed regulations
				to carry out this clause.
							(II)ContentsThe regulations shall allow for reasonable
				variations in serving sizes and in food preparation that may result from
				inadvertent human error, training of food service workers, variations in
				ingredients, and other factors.
							(III)ReportingThe Secretary shall submit to the Committee
				on Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a quarterly report that
				describes the Secretary's progress toward promulgating final regulations under
				this
				subparagraph.
							.
			(b)Non-preemptionSubsection (a)(4) of section 403A of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343–1(a)(4)) is amended by
			 inserting or a labeling requirement under section 403(q)(5)(H)
			 after section 403(q)(5)(A).
			
